 

4

ee en
AO 245D (CASD Rev, 1/19) Judgment in a Criminal Case for Revocations

SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CRI

(For Revocation of Probation or Supervised Release)
{For Offenses Committed On or After November 1, 1987)

  

V.

VICTOR JAVIER RAMOS (1)
Case Number: 3:17-CR-07009-AJB

Morgan D. Stewart FD
Defendant's Attorney

 

REGISTRATION NO. 60535-112

C] -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. Six

['] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
6 nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control

Act)

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

 

 

 

HOX. ANTHONY J. BATTA:
TED STATES DIST JUDGE

 

 
+

AO 243D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: VICTOR JAVIER RAMOS (1) Judgment - Page 2 of 2
CASE NUMBER: 3:17-CR-07009-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
1 Year and 1 Day

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

Designation to the Western Region of the United States, Terminal Island FCI or Lompoc FCC to
facilitate family visits.

Defendant is to participate in the (40) Hour Drug Treatment Program.

x

1 The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
1 at A.M. on

 

 

 

LI as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[1] on or before

LI as notified by the United States Marshal.

L! as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at ,» with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:17-CR-07009-AJB

 
